Title: To Thomas Jefferson from Vermont General Assembly, 11 November 1803
From: Vermont General Assembly
To: Jefferson, Thomas


            
              Sir,
              
                11 Nov. 1803
              
            
            Though opposed to frequent addresses to those who fill important stations in our Government, yet there are times, when it would be improper to refrain from expressing our grateful acknowledgments to the Ruler of the universe, for the prosperous situation of our common Country; and our approbation of those, who guide the helm of State. While we view the United States, individually and collectively, rapidly increasing, in wealth and population; secured in the uninterupted enjoyment of life, liberty, and property; and almost without contention with any foreign Nation,—we cannot forbear congratulating you, Sir, on the happy effects of those principles, put in operation, which have so frequently appeared in your official communications. The late suspension of our right of deposit at New Orleans, excited a universal spirit of indignation; a spirit, which must convince the World, that, while we earnestly desire to maintain peace, with the whole family of Mankind, we will not tamely submit to injury or insult, from any nation on Earth. While we contemplate the acquisition of an extensive and fertile territory, with the free navigation of the river Missisippi, we cannot but venerate that spirit of moderation, and firmness, which, among divided Councils, finally enriched our Country, without the effusion of blood. And, it is with much satisfaction we learn, from the highest authority, that no new taxes will be requisite, for the completion of the payment for this valuable acquisition. Permit us, then, to tender to you, Sir, our warmest thanks, for the conspicuous part you have taken, in this important arrangement. We gratefully contemplate those humane and benevolent measures, which civilize our savage neighbors, and learn them to exchange their hostile weapons, for the Implements of Agriculture, and houshold manufacture. We recognize, with sentiments of esteem, that vigilance and parental care, which have enlarged our territory, by a negociation with one of the friendly tribes of Indians. From knowing that our maritime force is diminished, and that our trade is still protected, we obtain imposing proof, that vigilance and economy go hand in hand, in the management of our governmental affairs. The flourishing state of our Treasury, demonstrates our growing greatness; and must convince every good Citizen, that the indecent and vilifying expressions, too frequently uttered through the medium of the press, against the administrators of our Government, must, finally, with equal certainty as justice, revert on the authors. Your advice to the House of Representatives, respecting our conduct towards the contending powers of Europe, meets our highest approbation. From our own feelings, as well as from the general knowledge we possess of the sentiments of our Constituents, you may be assured, that the hardy sons of Vermont, though earnestly engaged in their peaceable pursuits, will be ready to fly, on the call of their Country, at the risk of their lives, their fortunes and domestic felicity, to maintain their rights as an independent nation; prefering every consequence, to insult and habitual wrong. Permit us to assure you of our most earnest wish, that every possible happiness may attend you, through life; and that you may, finally, receive the plaudit of the Great Judge of All.
            
              Abel Spencer Speaker 
            
          